



EXHIBIT 10.37


[EXECUTION]
AMENDMENT NO. 5 TO CREDIT AGREEMENT
This Amendment No. 5 to Credit Agreement, dated as of September 27, 2016 (this
“Amendment”), is among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), and the
Lenders party hereto.
INTRODUCTION
A.
The Borrower, the General Partner, the Administrative Agent and the Lenders
entered into that certain Credit Agreement, dated as of November 2, 2009 (as
amended, supplemented, or restated to the date hereof, the “Original Agreement”
and, as amended by this Amendment, the “Credit Agreement”), for the purpose and
consideration therein expressed, whereby the Lenders became obligated to make
loans and other extensions of credit to the Borrower as therein provided; and

B.
The Borrower, the General Partner, the Administrative Agent and the Lenders
desire to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans and other extensions of credit that may hereafter be made by the
Lenders to the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
Section 1    Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
Section 2    Amendments to Original Agreement.
(a)    Section 1.01 of the Original Agreement is hereby amended by:
(i)    adding the following definitions in the appropriate alphabetical order:
“Amendment No. 5 Effective Date” means September 27, 2016.


068800 000218 18512284.7
 
[Amendment No. 5] 

--------------------------------------------------------------------------------





“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any intergovernmental agreement
entered into in connection with any of the foregoing, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such


068800 000218 18512284.7
2
[Amendment No. 5] 

--------------------------------------------------------------------------------





EEA Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
(ii)    amending the definition of “Applicable Rate” in its entirety to read as
follows:
“Applicable Rate” means:
(a)    for the period commencing on the Amendment No. 5 Effective Date through
and including January 31, 2018, the applicable percentage per annum set forth
below determined by reference to the Consolidated Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):
Pricing
Level
Consolidated Leverage Ratio
Eurodollar Rate/Standby Letters of Credit
Base Rate
Commercial Letters of Credit
Commitment Fee
1
<2.75:1
1.75%
0.75%
1.75%
0.35%
2
≥2.75:1 but <3.25:1
2.00%
1.00%
2.00%
0.35%
3
≥3.25:1 but <3.75:1
2.25%
1.25%
2.25%
0.50%
4
≥3.75:1 but <4.25:1
2.50%
1.50%
2.50%
0.50%
5
≥4.25:1 but <5.00:1
2.75%
1.75%
2.75%
0.50%
6
≥5.00:1 but < 5.50 to 1
3.00%
2.00%
3.00%
0.50%
7
≥5.50:1
3.50%
2.50%
3.50%
0.50%


    (b)    for the period commencing on February 1, 2018 and at all times
thereafter, the applicable percentage per annum set forth below determined by
reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):


068800 000218 18512284.7
3
[Amendment No. 5] 

--------------------------------------------------------------------------------





Pricing
Level
Consolidated Leverage Ratio
Eurodollar Rate/Standby Letters of Credit
Base Rate
Commercial Letters of Credit
Commitment Fee
1
<2.75:1
1.75%
0.75%
1.75%
0.35%
2
≥2.75:1 but <3.25:1
2.00%
1.00%
2.00%
0.35%
3
≥3.25:1 but <3.75:1
2.25%
1.25%
2.25%
0.50%
4
≥3.75:1 but ≤4.25:1
2.50%
1.50%
2.50%
0.50%
5
>4.25:1
2.75%
1.75%
2.75%
0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio pursuant to clause (a) or (b) above, as applicable,
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 6.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
the maximum Pricing Level set forth in clause (a) or (b) above, as applicable,
shall apply, in each case as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
(iii)    amending the definition of “Base Rate” by adding the following language
at the end of the first sentence immediately before the period contained
therein:
; and if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
(iv)    amending the definition of “Committed Loan Notice” in its entirety to
read as follows:
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A, or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic


068800 000218 18512284.7
4
[Amendment No. 5] 

--------------------------------------------------------------------------------





transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.
(v)    amending clause (e) contained in the definition of “Defaulting Lender” as
follows:
(A)    by deleting “or” at the end of subclause (ii);
(B)    by inserting “or” at the end of subclause (iii);
(C)    by inserting the following as new subclause (iv) immediately before the
proviso contained in such definition:
(iv)    become the subject of a Bail-In Action.
(vi)    amending the definition of “Eurodollar Rate” by:
(A)    by deleting “and” at the end of clause (a);
(B)    by adding “and” at the end of clause (b);
(C)    by inserting the following as new clause (c):
(c)    if the Eurodollar Rate shall be less than zero, such rate shall     be
deemed zero for purposes of this Agreement.
(vii)    amending the definition of “Excluded Taxes” as follows:
(A)    by deleting “and” at the end of clause (c);
(B)    by inserting “and” at the end of clause (d); and
(C)    by inserting the following as new clause (e) immediately before the
period at the end of such definition
(e)    any U.S. federal withholding Taxes imposed pursuant to FATCA
(viii)    amending the definition of “Responsible Officer” by adding the
following language to the end of the first sentence contained therein
immediately before the period:
and, solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent


068800 000218 18512284.7
5
[Amendment No. 5] 

--------------------------------------------------------------------------------





(ix)    amending the definition of “Swing Line Loan Notice” in its entirety to
read as follows:
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B, or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
(b)    Section 2.02(a) of the Original Agreement is hereby amended by replacing
the first sentence contained therein in its entirety with the following:
Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice by the Borrower must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice.
(c)    Section 2.04(b) of the Original Agreement is hereby amended by replacing
the first sentence contained therein in its entirety with the following:
Each Swing Line Borrowing shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by (A)
telephone , or (B) a Swing Line Loan Notice; provided that any telephonic notice
by the Borrower must be confirmed immediately by delivery to the Swing Line
Lender and the Administrative Agent of a Swing Line Loan Notice.
(d)    Section 3.01(c)(i) of the Original Agreement is hereby amended by adding
the following to the end of such subsection:
Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or a L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(e)    Section 3.01(e)(ii) of the Original Agreement is hereby amended by adding
the following to the end of such subsection as new clause (C) immediately
following clause (B)(V):
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to


068800 000218 18512284.7
6
[Amendment No. 5] 

--------------------------------------------------------------------------------





fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(f)    ARTICLE III of the Original Agreement is hereby amended by adding a new
Section 3.08 at the end thereof as follows:
3.08    FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the Amendment No. 5
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”
(g)    Section 5.20 of the Original Agreement is hereby amended in its entirety
as follows:
5.20    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, or
Affiliate thereof, is an individual or entity that is, or is owned or controlled
by any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or (iii)
located, organized or resident in a Designated Jurisdiction.
(h)    ARTICLE V of the Original Agreement is hereby amended by adding a new
Section 5.21 and Section 5.22 at the end thereof as follows:
5.21    Anti-Corruption Laws. The Borrower and its Subsidiaries conduct their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and, to the extent they deem appropriate, institute and
maintain policies and procedures designed to promote and achieve compliance with
such laws.


068800 000218 18512284.7
7
[Amendment No. 5] 

--------------------------------------------------------------------------------





5.22    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
(i)    Section 6.12(c) of the Original agreement is hereby amended by adding the
following before the period of the last sentence of such subsection:
and deliver to each Lender and the Administrative Agent such flood certificates
or other documents reasonably requested by such Lender or the Administrative
Agent to permit such Lender or the Administrative Agent to comply with all
applicable flood Laws.
(j)    ARTICLE VI of the Original Agreement is hereby amended by adding a new
Section 6.20 at the end thereof as follows:
6.20    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions. and, to
the extent it deems appropriate, maintains policies and procedures designed to
promote and achieve compliance with such laws.
(k)    Section 7.05(k)(iv) of the Original Agreement is hereby amended to read
in its entirety as follows:
(iv)     if such Disposition is a Material Disposition, then (i) if such
Disposition occurs prior to February 1, 2018, the Borrower must apply the net
cash proceeds received therefrom in excess of $25,000,000 by the Borrower or
such Restricted Subsidiary to prepay the Loans (and the Aggregate Commitments
shall be automatically and permanently reduced by such amount), and (ii) if such
Disposition occurs on February 1, 2018 or any time thereafter, the Borrower must
apply the net cash proceeds received therefrom in excess of $25,000,000 by the
Borrower or such Restricted Subsidiary within 360 days of such receipt (or
within 180 days with respect to any such net cash proceeds in excess of
$50,000,000) (A) to the acquisition of substantially similar assets so disposed
of or other Reinvestments or purchases of operating assets permitted by this
Agreement, or (B) to the extent not applied pursuant to the immediately
preceding clause (A), to prepay the Loans (and the Aggregate Commitments shall
be automatically and permanently reduced by such amount); and


068800 000218 18512284.7
8
[Amendment No. 5] 

--------------------------------------------------------------------------------





(l)    Section 7.11(c) of the Original Agreement is hereby amended in its
entirety as follows:
(c)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any period of four fiscal quarters of the Borrower ending on such
date to be greater than the maximum ratio specified below:
Fiscal Quarters Ended:
Maximum Ratio
October 31, 2016
6.05 to 1.0
January 31, 2017 and April 30, 2017
5.95 to 1.0
July 31, 2017
6.05 to 1.0
October 31, 2017 and January 31, 2018
5.95 to 1.0
April 30, 2018 and at all times thereafter
5.5 to 1.0



(m)    ARTICLE VII is hereby amended by adding a new Section 7.21 at the end
thereof as follows:
7.21    Anti-Corruption Laws. Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
(n)    Section 10.17 of the Original Agreement is hereby amended in its entirety
as follows:
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act,


068800 000218 18512284.7
9
[Amendment No. 5] 

--------------------------------------------------------------------------------





or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
(o)    ARTICLE X is hereby amended by adding a new Section 10.20 at the end
thereof as follows:
10.20     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.    


068800 000218 18512284.7
10
[Amendment No. 5] 

--------------------------------------------------------------------------------





Section 3    Conditions to Effectiveness. This Amendment shall become effective
as of the date first above written when and only when:
(a)    The Administrative Agent shall have received all of the following, at the
Administrative Agent’s office:
(i)    an original counterpart to this Amendment, duly executed by the Borrower,
the General Partner, the Administrative Agent and the Required Lenders and
(ii)    a certificate signed by a Responsible Officer of the General Partner
certifying as of the date of this Amendment (A) that no Default exists, (B) that
there have been no changes to the Organizational Documents of any Loan Party
since the date such Organizational Documents were last certified to the
Administrative Agent, (C) to the resolutions of the Loan Parties approving this
Amendment and the related transactions (which certification may, if applicable,
be by reference to previously adopted resolutions), and (D) to the signature and
incumbency certificates of the Responsible Officers of each Loan Party (which
certification may, if applicable, be by reference to previously delivered
incumbency certificates).
(b)    The Borrower shall have paid, in connection with the Loan Documents, all
recording, handling, legal, and other fees or payments required to be paid to
the Administrative Agent or any Lender pursuant to any Loan Documents for which
an invoice has been received at least one Business Day before the date hereof.
Section 4    Confirmation; Representations and Warranties.
In order to induce each Lender to enter into this Amendment, the Borrower
represents and warrants to each Lender that:
(a)    The representations and warranties of the Borrower contained in the
Credit Agreement are true and correct in all respects at and as of the time of
the effectiveness hereof, except to the extent that the facts on which such
representations and warranties are based have been changed by the extensions of
credit under the Credit Agreement or that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
(b)    The Borrower and the General Partner are duly authorized to execute and
deliver this Amendment and have duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of the Borrower and the General Partner
hereunder.
(c)    The execution and delivery by the Borrower and the General Partner of
this Amendment, the performance by the Borrower and the General Partner of their
obligations hereunder


068800 000218 18512284.7
11
[Amendment No. 5] 

--------------------------------------------------------------------------------





and the consummation of the transactions contemplated hereby do not and will not
conflict with any provision of law, statute, rule or regulation or of the
Organization Documents of the Borrower or the General Partner, or of any
material agreement, judgment, license, order or permit applicable to or binding
upon the Borrower or the General Partner, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of the Borrower or the
General Partner. Except for those which have been obtained, no consent,
approval, authorization or order of any court or Governmental Authority or third
party is required in connection with the execution and delivery by the Borrower
and the General Partner of this Amendment or to consummate the transactions
contemplated hereby.
(d)    When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of the Borrower and the General
Partner, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.
Section 5    Miscellaneous.
(a)    Ratification of Agreements. The Original Agreement as hereby amended is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by this Amendment, are hereby ratified and confirmed in
all respects. Any reference to the Credit Agreement in any Loan Document shall
be deemed to be a reference to the Original Agreement as hereby amended. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, the Notes, or any other Loan Document
nor constitute a waiver of any provision of the Credit Agreement, the Notes or
any other Loan Document.
(b)    Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full.
(c)    Loan Documents. This Amendment is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto.
(d)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(e)    Counterparts; Electronic Transmission. This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment. This Amendment may be validly executed by facsimile or
other electronic transmission.


068800 000218 18512284.7
12
[Amendment No. 5] 

--------------------------------------------------------------------------------






(f)    ENTIRE AGREEMENT.    THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


068800 000218 18512284.7
 
[Amendment No. 5] 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
FERRELLGAS, L.P.


By: Ferrellgas, Inc., as its General Partner




 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer







 
FERRELLGAS, INC.




 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer





















             


SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A, as Administrative Agent




 
By:
/s/ Priscilla Baker
 
Name:
Priscilla Baker
 
Title:
Assistant Vice President



 
BANK OF AMERICA, N.A, as a Lender




 
By:
/s/ Kimberly Miller
 
Name:
Kimberly Miller
 
Title:
Associate













SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
WELLS FARGO BANK, N.A
 
By:
/s/ David Brooks
 
Name:
David Brooks
 
Title:
Director









SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A.
 
By:
/s/ Kenneth Fatur
 
Name:
Kenneth Fatur
 
Title:
Managing Director





SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
FIFTH THIRD BANK
 
By:
/s/ Stephen Watts
 
Name:
Stephen Watts
 
Title:
VP







SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
BMO HARRIS BANK N.A.
 
By:
/s/ David Hunt
 
Name:
David Hunt
 
Title:
VP
 
 
 
 
 
 
 
By:
/s/ Chad Rock
 
Name:
Chad Rock
 
Title:
Director





SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
THE PRIVATEBANK & TRUST COMPANY
 
By:
/s/ Zack Strube
 
Name:
Zack Strube
 
Title:
Associate Managing Director





SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
SUNTRUST BANK
 
By:
/s/ Yann Pirio
 
Name:
Yann Pirio
 
Title:
Managing Director





SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
CAPITAL ONE, N.A.






 
By:
/s/ Gina Monette
 
Name:
Gina Monette
 
Title:
Vice President









SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION
 
By:
/s/ Madeline L. Moran
 
Name:
Madeline L. Moran
 
Title:
Assistant Vice President







SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------





 
U.S. BANK NATIONAL ASSOCIATION
 
By:
/s/ Tim Landro
 
Name:
Tim Landro
 
Title:
Vice President













SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT

--------------------------------------------------------------------------------






CONSENT AND AGREEMENT
The undersigned hereby (i) consents to the provisions of the Amendment No. 5 to
Credit Agreement (the “Fifth Amendment”) and the transactions contemplated
herein, (ii) ratifies and confirms its Amended and Restated Guaranty dated as of
October 21, 2013, as amended, supplemented, or restated (“Guaranty”), made by it
for the benefit of the Administrative Agent and the Lenders, executed pursuant
to the Credit Agreement and the other Loan Documents, (iii) agrees that all of
its obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of the Fifth Amendment and the other documents and
instruments executed in connection herewith, and (iv) agrees that its Guaranty
and the other Loan Documents shall remain in full force and effect.


 
FERRELLGAS, INC.
BLUE RHINO GLOBAL SOURCING, INC.


 
By:
/s/ Alan C. Heitmann
 
 
Alan C. Heitmann
 
 
Executive Vice President, Chief Financial Officer & Treasurer







 
BRIDGER ENVIRONMENTAL, LLC
BRIDGER LOGISTICS, LLC


By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner


 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer





SIGNATURE PAGE TO CONSENT AND AGREEMENT

--------------------------------------------------------------------------------








 
BRIDGER ENERGY, LLC
BRIDGER LAKE, LLC
BRIDGER MARINE, LLC
BRIDGER ADMINISTRATIVE SERVICES II, LLC
BRIDGER REAL PROPERTY, LLC
BRIDGER TRANSPORTATION, LLC
BRIDGER LEASING, LLC
BRIDGER STORAGE, LLC
BRIDGER RAIL SHIPPING, LLC


By: Bridger Logistics, LLC, its sole member
By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner


 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer







 
J.J. ADDISON PARTNERS, LLC
J.J. KARNACK PARTNERS, LLC
J.J. LIBERTY, LLC


By: Bridger Real Property, LLC, its sole member
By: Bridger Logistics, LLC, its sole member
By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner


 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer









SIGNATURE PAGE TO CONSENT AND AGREEMENT

--------------------------------------------------------------------------------








 
BRIDGER TERMINALS, LLC


By: Bridger Logistics, LLC, its sole member
By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner


 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer







 
BRIDGER SWAN RANCH, LLC


By: Bridger Terminals, LLC, its sole member
By: Bridger Logistics, LLC, its sole member
By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner


 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer







 
SOUTH C&C TRUCKING, LLC


By: Bridger Logistics, LLC, its sole manager
By: Ferrellgas, L.P., its sole member
By: Ferrellgas, Inc., its general partner


 
By:
/s/ Alan C. Heitmann
 
Name:
Alan C. Heitmann
 
Title:
Executive Vice President, Chief Financial Officer & Treasurer







SIGNATURE PAGE TO CONSENT AND AGREEMENT

